ORR, Judge.
Respondent brings forward two assignments of error challenging the court’s rulings on the admissibility of evidence and one assignment of error challenging the sufficiency of the evidence.
Respondent first contends that the trial court erred in allowing social worker Beverly Dickens and day care workers Lynn Moore Christenberry and Darlene Stallings to testify regarding statements made to them by the children. Respondent asserts that the testimony was inadmissible because the court failed to make inquiries required for admission of evidence under N.C. Gen. Stat. § 8C-1, Rule 803(24) (1988), the residual hearsay exception, and because the hearsay statements “did not have the sufficient indicia of trustworthiness required.”
In order “[t]o facilitate appellate review of the propriety of the admission of evidence under 803(24), [our Supreme Court] has prescribed a sequence of inquiries which the trial court must make before admitting or denying evidence under Rule 803(24).” State v. Deanes, 323 N.C. 508, 515, 374 S.E.2d 249, 255 (1988), cert. denied, 490 U.S. 1101, 109 S.Ct. 2455, 104 L.Ed.2d 1009 (1989) (emphasis supplied); see also State v. Smith, 315 N.C. 76, 337 S.E.2d 833 (1985) (trial court must engage in six-part inquiry prior to admitting or denying proffered hearsay evidence pursuant to Rule 803(24)).
When ruling on the admission of evidence pursuant to Rule 803(24), the trial court must determine, in order, the following:
(A) Has proper notice been given?
(B) Is the hearsay not specifically covered elsewhere?
*378(C) Is the statement trustworthy?
(D) Is the statement material?
(E) Is the statement more probative on the issue than any other evidence which the proponent can procure through reasonable efforts?
(F) Will the interests of justice be best served by admission?
Deanes, 323 N.C. at 515, 374 S.E.2d at 255; see also Smith, 315 N.C. at 92-97, 337 S.E.2d at 844-46. The rationale for including in the record these findings and conclusions is to ensure that the trial court “necessarily undertake^] the serious consideration and careful determination contemplated by the drafters of the Evidence Code,” see Smith, 315 N.C. at 97, 337 S.E.2d at 847, as well as to facilitate appellate review. Id. at 96-97, 337 S.E.2d at 847; see also Deanes, 323 N.C. at 515, 374 S.E.2d at 255.
At the 30 November 1990 proceeding the trial court ruled the children incompetent to testify; however, statements allegedly made by the children to Dickens, Christenberry and Stallings were ruled admissible. The record indicates that in the presence of all parties and the court, petitioner’s attorney provided oral notice that he intended to introduce evidence of statements made by the minor children to third parties. At that time, petitioner asserted that the evidence should be allowed under the ruling of Deanes. Respondent objected and moved to suppress this evidence, basing his objection in part on grounds that the court had previously found the children incompetent to testify. Respondent’s objection was overruled and his motion to suppress was denied. The testimony of the three witnesses was apparently admitted without restrictions. However, there are no findings or conclusions to indicate that the trial court analyzed the appropriateness of admitting this testimony in light of the specific requirements set out in Deanes. Unlike State v. Felton, 330 N.C. 619, 412 S.E.2d 344 (1992), in which the defendant argued that the trial court’s findings failed to show sufficient guarantees of trustworthiness for the admission of evidence under Rule 804(b)(5), in the case at bar the court made no findings whatsoever. The petitioner concedes this point on brief. Because no particularized findings were made, we have no way to determine if the ruling was supported by competent evidence.
Deanes and Smith make clear that the trial court is “required” to conduct this analysis. Failure to do so renders appellate review *379of the ruling on admissibility impossible and constitutes reversible error. Accordingly, the judgment of the trial court must be vacated and remanded for a new hearing on the allegations of abuse. Because we are ordering that the judgment be vacated, it is unnecessary for us to address respondent’s remaining assignments of error.
Vacated and remanded.
Judges EAGLES and COZORT concur.